



Exhibit 10.5
CONSULTING AGREEMENT


This Consulting Agreement is entered into as of July 1, 2020 (this “Agreement”)
by and between SCIENTIFIC GAMES CORPORATION, with offices located at 6601
Bermuda Road, Las Vegas, NV 89119 (the “Company”), and Michael Quartieri, an
individual, 2133 Wilbanks Circle, Henderson, NV 89012 (the “Consultant” and,
together with the Company, the “Parties”).


RECITALS


WHEREAS, the Company seeks to engage the Consultant as an independent contractor
in a manner consistent with the Company’s commitment to ethics and in compliance
with all applicable Laws (as defined below); and


WHEREAS, the Company and Consultant entered into an Amended and Restated
Employment Agreement dated as of December 15, 2015, which was then amended
effective as of January 1, 2019, and then amended effective as of March 24,
2020, and then amended effective as of May 19, 2020 (as amended, the “Employment
Agreement”); and
WHEREAS, the Employment Agreement expired on June 30, 2020; and
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and intending to be legally bound,
the Parties hereto agree as follows:
Section 1Interpretation
1.1Certain Terms. As used herein, the following terms have the following
meanings:
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” means all non-public information concerning the
Company or any of its Affiliates or their respective equity investments (whether
prepared by the Company or otherwise, whether oral or written, in whatever form
or data storage medium and whether or not specifically identified as
“confidential”), including financial and accounting information, product-related
information, plans and strategies, computer programs, code and software,
technical drawings and schematics, technical expertise, know-how, processes,
ideas, inventions (whether patentable or not), agreements and reports (together
with all analyses, compilations, forecasts, studies, summaries, notes, data and
other documents and materials, in whatever form maintained and whether prepared
by the Company, the Consultant or other Persons, which contain or reflect, or
are based on or generated from, in whole or in part, any such information).
“Governmental Authority” means any national, supranational, foreign, federal,
state, provincial, tribal, peripheral, regional, municipal or local government
or any agency, instrumentality or political subdivision thereof, including any
legislative, executive, judicial, regulatory or other governmental board,
department, agency, authority, commission, administration, court or other body,
or any official of any of the foregoing (including any gaming- or
lottery-related Governmental Authority).



--------------------------------------------------------------------------------



“Law” means any order, writ, injunction, decree, judgment, law, ordinance,
decision, opinion, ruling, policy, statute, code, rule, regulation or
administrative or other requirement of any Governmental Authority, in each case,
as may be amended from time to time.
“Person” means any individual (including the heirs, beneficiaries, trusts,
executors, legal representatives or administrators thereof), corporation,
partnership, joint venture, trust, limited liability company, limited
partnership, joint stock company, unincorporated association or other entity.
For the avoidance of doubt, the term includes a Government Authority.
“Representative” means, with respect to any Person, any director, officer,
employee, partner, member, manager, owner, agent, lawyer, accountant, auditor,
professional advisor, consultant or other representative.
1.2Incorporation. The Annexes to this Agreement are incorporated by reference
into, and form an integral part of, this Agreement.
Section 2Engagement
2.1Services. Upon the terms and subject to the conditions of this Agreement, the
Company hereby engages the Consultant, and the Consultant hereby accepts such
engagement, as an independent contractor to provide consulting services related
to financial matters to the Company during the Term, subject to Consultant’s
reasonable availability, as requested by the Company’s Chief Executive Officer
(collectively, the “Services”). The Consultant shall furnish, at Consultant’s
own expense, any equipment, supplies and other materials necessary or advisable
to perform the Services. Subject to the provisions of this Agreement, the
Company shall not control the manner or means by which the Consultant performs
the Services.
2.2Relationship of Parties. The Consultant is an independent contractor of the
Company, and this Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between the
Consultant and the Company (or any of its Affiliates) for any purpose. Except to
the extent specifically authorized in advance by the Company in writing, the
Consultant (a) shall have no authority (and shall not hold himself out as having
authority) to bind or act on behalf or in the name of the Company or any of its
Affiliates, (b) shall not make any agreements or representations on behalf of
the Company or any of its Affiliates and (c) without limiting the generality of
the foregoing, shall not represent the Company or any of its Affiliates as a
lobbyist or agent to any Governmental Authority. Without limiting the generality
of the foregoing, the Consultant will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by the
Company or any of its Affiliates to its employees, and the Company will not make
any insurance contributions, including unemployment or disability, or obtain
worker's compensation insurance on behalf of the Consultant. Any Persons
employed by the Consultant in connection with the performance of the Services
shall be the employees of the Consultant and the Consultant shall be fully
responsible for them. The Consultant may not utilize any subcontractor or engage
any other Person in connection with the performance of the Services without the
Company’s prior written consent. The Consultant shall be fully responsible for
any such subcontractors or other Persons and in no event shall the Consultant be
relieved of his obligations under this Agreement as a result of his use or
engagement of any such subcontractors or other Persons.
Section 3Compensation
2





--------------------------------------------------------------------------------



3.1Consideration. As full consideration for the provision of Services and the
rights granted to the Company under this Agreement, the Company shall provide
the Consultant with an amount equal to $394,875, subject to applicable
withholding, with such amount to be payable in six (6) equal monthly
installments during the term of this Agreement.
3.2Expense Reimbursement. The Company agrees to reimburse the Consultant for
reasonable and appropriately documented out-of-pocket expenses actually incurred
and paid by the Consultant but only to the extent (a) directly related to the
Consultant's performance of the Services and (b) incurred in accordance with the
Company's expense reimbursement policies.


3.3Withholding, etc. Amounts payable under this Agreement shall be without
deduction or withholding of any kind other than any tax or other deduction or
withholding determined by the Company to be required by Law. Consultant shall be
responsible for, and shall indemnify the Company against, any taxes or
contributions, including penalties and interest, owed by Consultant. The
foregoing shall not apply to any equity-based awards held by Consultant that
were granted at a time during which Consultant was an employee of the Company
and its affiliates.
3.4Taxes and Internal Revenue Code 409A. It is intended that the provisions of
this Agreement comply with Section 409A of the Code, and applicable
administrative guidance and regulations (“Section 409A”), and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes and penalties under Section 409A and that
all reimbursements provided under this Agreement shall be made or provided in
accordance with Section 409A. Notwithstanding the foregoing, the Company makes
no representations or warranties and shall have no responsibility regarding the
tax implications of the compensation and benefits to be paid to the Consultant
under this Agreement, including under Section 409A.
Section 4Certain Agreements
4.1Restrictive Covenants. The Consultant acknowledges that he has continuing
obligations to the Company as set forth in Section 5 of his Employment
Agreement, which continue in full force and effect after his separation from
employment with the Company according to their terms.


4.2Confidentiality. The Consultant shall (and, if applicable, shall cause his
employees to) (a) hold the Confidential Information in confidence and protect it
in accordance with the same degree of care with which he protects his own
confidential information of like importance which he does not wish to disclose,
but in no event less than reasonable care, (b) use the Confidential Information
solely to the extent necessary in the performance of the Services and not for
any other purpose, (c) not disclose any Confidential Information to any Person
(other than the Company and its Affiliates), (d) upon the request of the
Company, promptly return all Confidential Information to the Company (or, at the
election of the Company, destroy such Confidential Information) without
retaining any copies thereof (and provide certification of his compliance with
this clause (d)) and (e) not reverse engineer, decompile, test or analyze the
Confidential Information without the prior written consent of the Company. In
the event that the Consultant is requested or required by law, judicial or
governmental order, deposition, interrogatory, request for documents, subpoena,
civil investigative demand or other legal process to disclose any of the
Confidential Information, the Consultant must first provide the Company with
prompt written notice of such requirement so that the Company (or any of its
Affiliates) may seek an appropriate protective order, unless, as confirmed by
the opinion of the Consultant’s counsel, providing such notice would itself
constitute a violation of law. If the Consultant is nevertheless legally
required (as confirmed by the opinion of the Consultant’s counsel) to disclose
Confidential Information, then the Consultant shall only
3





--------------------------------------------------------------------------------



disclose that portion of the Confidential Information that is legally required
to be disclosed (as confirmed by the opinion of the Consultant’s counsel). In
such an event, the Consultant shall take reasonable efforts to obtain assurance
that confidential treatment will be accorded to that portion of the Confidential
Information being disclosed. In no event shall the Consultant oppose action by
the Company (or any of its Affiliates) to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Confidential Information.
Notwithstanding anything herein to the contrary, nothing in this Agreement or
any other agreement with the Company shall (i) prohibit Consultant from making
reports of possible violations of federal law or regulation to any governmental
agency or entity in accordance with the provisions of and rules promulgated
under Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation, or (ii) require notification or prior
approval by the Company of any reporting described in clause (i).
4.3Regulatory Compliance. The Consultant acknowledges that the Company and/or
its Affiliates are subject to gaming, lottery or similar licensing requirements
of various jurisdictions. The Consultant shall cooperate fully with the Company
and its Affiliates in providing to them any information of whatever nature that
any of them deems necessary or appropriate in assuring itself that the
Consultant possesses the good character, honesty, integrity, and reputation
applicable to those engaged in the gaming and lottery industries. If, during the
Term, the Company (or any of its Affiliates) is notified (formally or
informally) by any Governmental Authority that the engagement of, or conducting
business with, the Consultant may or will jeopardize any license or ability to
be licensed of the Company (or any of its Affiliates) or if the Company (or any
of its Affiliates) concludes that the Consultant may fail to meet the above
criteria (or the compliance committee of the Company or any of its Affiliates
otherwise raises an objection with respect to the Consultant), the Company may
immediately terminate this Agreement upon written notice to the Consultant. The
Consultant also acknowledges his obligations set forth in Annex A and Annex B
attached hereto.
4.4Indemnification. Company agrees to indemnify, defend and hold harmless the
Consultant as to any claim asserted against the Consultant arising from his
performance of the Services, to the extent such claim does not arise from the
gross negligence or other wrongful act of Consultant.
Section 5Termination
5.1Term of Agreement. The term of this Agreement shall commence on July 1, 2020
and shall continue until December 31, 2020, unless earlier terminated by the
Company in accordance with Section 5.2 (the “Term”). The Term can be extended if
agreed to by both parties in writing.


5.2Early Termination by Company. The Company may terminate this Agreement early
if the Consultant breaches the restrictive covenants referenced in Section 4.1
of the Agreement.


5.3Effect of Termination. Notwithstanding the foregoing, (a) Sections 1, 2.2,
4.2, 4.3, 5 and 6 and any other Sections of this Agreement that expressly or by
implication are intended to continue in effect after the expiration or earlier
termination of this Agreement, shall continue in effect after the expiration or
earlier termination of this Agreement in accordance with their terms, and (b)
any termination of this Agreement shall not affect any accrued rights or
liabilities of either Party.
4





--------------------------------------------------------------------------------



5.4Payments Upon Early Termination. In the event that the Company terminates
this Agreement pursuant to Section 5.2, all future consideration due hereunder
shall cease as of the date of such termination.


Section 6Miscellaneous
6.1Notice. All notices, approvals and other communications required or
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
cable, telecopy, telegram or facsimile (which is confirmed by the intended
recipient), and (c) when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid, to
the Parties at the following addresses:
        In the case of Consultant:  to the address set forth in the preamble of
this Agreement 


        In the case of the Company: Scientific Games Corporation
6601 Bermuda Road
Las Vegas, NV 89119Attention: Chief Legal Officer


or such other persons or addresses as either Party may from time to time
designate by notice to the other.
6.2Assignment; Binding Effect. No Party shall assign or transfer or purport to
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the other Party; provided, however, that the
Company shall be permitted to (a) assign or transfer any of its rights or
obligations hereunder to any Affiliate of the Company and (b) pledge its rights
or interest under this Agreement. This Agreement shall inure to the benefit of
the Parties and their respective permitted successors and assigns and is binding
upon the Parties and their respective successors and assigns.
6.3Amendment; Waiver. This Agreement may be amended, changed or supplemented
only by a written agreement executed and delivered by the Parties. Any waiver
of, or consent to depart from, the requirements of any provision of this
Agreement shall be effective only if it is in writing and signed by the Party
giving it, and only in the specific instance and for the specific purpose for
which it has been given. Except as otherwise provided by this Agreement, no
failure on the part of any Party to exercise, and no delay in exercising any
right under this Agreement shall operate as a waiver of such right except to the
extent that such failure including the failure to provide notice as and when
required by this Agreement, has prejudiced the rights and remedies of the other
Party. No single or partial exercise of any such right shall preclude any other
or further exercise of such right or the exercise of any other right.
6.4Entire Agreement. This Agreement (including the Annexes) constitutes the
entire agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, discussions and understandings,
written or oral, between the Parties with respect to such subject matter. The
parties acknowledge that this Agreement does not supersede any terms of the
Employment Agreement that continue after such agreement's expiration, or any
releases entered into between Consultant and the Company, including the
provisions thereof related to the effectiveness of this Agreement.


6.5Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
5





--------------------------------------------------------------------------------



The Parties shall negotiate in good faith to amend this Agreement to give effect
to the purpose and intent of the provision found to be invalid, illegal or
unenforceable.
6.6Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions. The parties agree that any controversy or claim
not resolved by the Parties arising out of or relating to this Agreement shall
be settled by arbitration in accordance with the Rules of the American
Arbitration Association. Venue for the conduct of the arbitration shall be Las
Vegas, Nevada, except that, at the direction of the arbitral tribunal or with
the consent of the Parties, particular hearings in aid of such arbitration may
be held in other places. Judgment upon any award rendered by the arbitrator(s)
may be entered in any court having jurisdiction there. The Parties agree that
the factual findings of the arbitral tribunal shall be final absent manifest or
material error and rulings on questions of Law or mixed questions of fact and
Law shall be reviewed under the “clearly erroneous” standard of review and not
under a “manifest disregard of the law” or other standard, notwithstanding any
Law concerning such standard to the contrary. Except as contemplated by Section
6.8, the remedies expressly provided herein shall constitute the parties’ sole
and exclusive remedies, and all other remedies which might be otherwise
available under the Law of any jurisdiction are hereby waived by both parties.
6.7Costs. Except as otherwise provided in this Agreement, each Party is
responsible for its own costs and expenses incurred in connection with
performing and observing its obligations and covenants under this Agreement.
6.8Remedies. The Consultant expressly acknowledges and agrees that the terms of
this Agreement are reasonable and necessary for the protection of the legitimate
business interests of the Company. The Consultant acknowledges and agrees that
the Company would be irreparably harmed by a breach of this Agreement by the
Consultant and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement. Therefore, the Consultant agrees to the
granting of specific performance of this Agreement and injunctive or other
equitable relief in favor of the Company as a remedy for any such breach,
without proof of actual damages, and the Consultant further waives any
requirement for the securing or posting of any bond in connection with any such
remedy. Such remedy shall not be deemed to be the exclusive remedy for any such
breach, but shall be in addition to all other remedies available at Law or
equity to the Company.
6.9Counterparts. This Agreement may be executed in any number of counterparts
which, taken together, constitute one and the same agreement.
6.10 No Third Party Beneficiaries. Except as expressly contemplated by this
Agreement, nothing in this Agreement shall confer any rights upon any Person
other than the Parties and their respective successors and permitted assigns.
IN WITNESS WHEREOF, the Company and the Consultant have each caused this
Agreement to be duly executed pursuant to due authorization, all as of the day
and year first above written.
        
SCIENTIFIC GAMES CORPORATION


By: /s/ James Sottile   
Name: James Sottile
6





--------------------------------------------------------------------------------



Title: Executive Vice President and Chief Legal Officer


MICHAEL QUARTIERI


/s/ Michael Quartieri   




7





--------------------------------------------------------------------------------



Annex A
Certifications and Covenants


The Consultant certifies and covenants to the Company as follows:


1.Consultant shall, in connection with this Agreement, (a) maintain complete and
accurate books and records and (b) comply with all applicable laws, rules and
regulations, including, but not limited to, those relating to anti-corruption,
anti-money laundering, competition, licensing and registration; and


2.Consultant has not offered or paid, and will not offer or pay, directly or
indirectly, (a) anything of value to any public official or candidate for
political office, or any relative or agent thereof, for purposes of obtaining
any official action or benefit relating in any way to this Agreement or (b) any
commission or finder’s or referral fee to any person or entity in connection
with this Agreement or any activities on behalf of the Company.


In the event the Company has reason to believe any of the foregoing has been
violated, Consultant shall (a) promptly provide the Company (or its
representatives) with access to Consultant’s books and records to enable the
Company (or its representatives) to assess any potential non-compliance and (b)
reasonably cooperate in any related investigation, including making any
employees reasonably available for interviews.


The Consultant hereby acknowledges receipt of a copy of the Company’s (or its
applicable Affiliate’s) Code of Business Conduct. The Consultant agrees and
certifies that the Consultant will abide by such Code of Business Conduct and
will not take any action (or omit to take any action) in connection with this
Agreement or the performance under this Agreement that would conflict with such
Code of Business Conduct.


8





--------------------------------------------------------------------------------



        
Annex B
Whistleblower Hotline Information


The Company is committed to ethical and compliant business practices throughout
the world. As a consultant for the Company, you are required to conduct yourself
in an ethical manner, comply with all Laws and comply with the Company’s Code of
Business Conduct.


If you discover events of a questionable, fraudulent or illegal nature that are,
or that you believe in good faith may be, a violation of Law, the guidelines set
forth in the Company’s Code of Business Conduct, or other Company policy, you
should report the matter immediately to the Chief Compliance Officer. In
addition, you may call the Scientific Games Business Hotline (the “Hotline”),
which is available 24 hours a day, seven days a week, at 1-866-384-4277 or log
on to www.ethicspoint.com and click on “File a Report.”


To the extent permitted by Law, you may choose to remain anonymous in reporting
any possible violation of the Code of Conduct to the Chief Compliance Officer or
by calling the Hotline.


As a consultant for the Company, you have a duty to cooperate truthfully and
fully in the investigation of any alleged violation of Law or the Company’s Code
of Conduct.


Failure to comply with the requirements of this Annex B will be grounds for the
Company to terminate the Agreement in accordance with Section 5.2.


9



